COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        In the Interest of J. I. T. and J. A. T., children

Appellate case number:      01-17-00988-CV

Trial court case number:    2011-53185

Trial court:                311th District Court

       To assist the Court in analyzing the issues raised in this appeal and to allow fuller
use of the oral argument process, the parties are ORDERED to provide the following
additional information to the Court no later than Tuesday, May 29, 2018 at 5:00 p.m. To
the extent a letter brief is fully responsive, that format is permissible. Otherwise, please
provide copies of documents responsive to this request.
        The Department of Family and Protective Services is ordered to inform the Court
whether the Department has any written policies that are publicly available that discuss,
address or mention any of the following issues: (1) whether family reunification as a
permanency goal has primacy over other permanency options, (2) whether parents must
be informed if the Department is taking the position that completion of services will be
considered unsatisfactory if a parent fails to cooperate in the investigation, (3) whether
the Department should inform a parent if the permanency goal changes from family
reunification to a different goal, and (4) any stated position on the interplay between
“honest” disclosure in termination proceedings and services completion and Fifth
Amendment implications in any pending criminal matter. If any such written policies
exist, the Department is ordered to provide them to the Court and notify the Court
whether it objects to the Court taking judicial notice of such policies by Tuesday, May
29, 2018 at 5:00 p.m.
       P.M. is ordered to inform the Court by Tuesday, May 29, 2018 at 5:00 p.m.
whether there was a plea agreement in her criminal matter and to provide a copy of the
agreement, if one exists. The parties are ordered to inform the Court at oral argument if
they have any objection to this Court taking judicial notice of such agreement, if it exists.
      It is so ORDERED.


Judge’s signature: /s/ Harvey Brown_______________________________________
                                           Acting for the Court

Date: May 25, 2018